Title: Cash Accounts, February 1764
From: Washington, George
To: 



[February 1764]




Contra



Feby




2—
By Servants Mr Wormleys
£0.10. 6



By Ferriage at Urbanna
0. 3. 0



By Ditto at Piscataway
0. 1. 3


3—
 By Expences at Hobbs hole 9/4. Do at Evans’s 7/6
0.16.10



By Do at Bowlers 4/9—little Ferry 1/3
0. 6. 0


4—
By Servants 7½
0. 0. 7 1/2




By Ferriage & Exps. at Boyds hole
0.12. 0



By other Expences there
0.16. 6


13—
 By Ferrymen at Posey’s 2/6. 15 Bls Oystrs 15/
0.17. 6



By Cash for Cards
5. 0. 0


22—
By—Faw for Waggonage of Beef from Goose Ck
2. 0. 0


23—
By Charity 10/
0.10. 0


29—
By Cash lent Valentine Crawford
1. 0. 0


